Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Swope on September 1, 2021.
IN THE CLAIMS:
The application has been amended as follows: 
Claim 1, line 18, [using a feed length…..the processing tape] was deleted and ---- wherein the control unit determines the outer diameter of the roll of the processing tape recovered by the tape recovery reel based on the feed length of the tape fed by the tape feed motor and the thickness of the processing tape, and controls the torque of the recovery motor depending on the outer diameter 44 4844-2821-0313.1of the roll on the recovery reel--- was inserted therefore.
Claim 2 has been cancelled.
Claim 3, line 1, “2” was changed to “1”.
Claim 8, line 18, [using a feed length…..the processing tape] was deleted and ---- wherein the control unit determines the outer diameter of the roll of the processing tape of the tape supply reel based on the feed length of the tape fed by the tape feed motor and the thickness of the processing tape, and controls the torque of the supply motor depending on the outer diameter 44 4844-2821-0313.1of the roll on the supply reel--- was inserted therefore.
Claim 9, line 16, [using a feed length…..the processing tape] was deleted and ---- wherein the control unit determines the outer diameter of the roll of the processing tape recovered by the tape recovery reel based on the feed length of the tape fed by the tape feed motor and the thickness of the processing tape, and controls the torque of the recovery motor depending on the outer diameter 444844-2821-0313.1of the roll on the recovery reel--- was inserted therefore.
Claim 10, line 15, [using a feed length…..the processing tape] was deleted and ---- wherein the control unit determines the outer diameter of the roll of the processing tape of the tape supply reel based on the feed length of the tape fed by the tape feed motor and the thickness of the processing tape, and controls the torque of the supply motor depending on the outer diameter44 4844-2821-0313.1of the roll on the supply reel--- was inserted therefore.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: (claims 1, 9) the prior art of record fails to show or fairly suggest an abrasive tape apparatus and process for feeding abrasive tape from a supply reel and taking up the abrasive tape on a recovery reel, the method and apparatus controlling the torque of a recovery motor of the tape recovery reel to maintain a constant tension of the tape between the supply reel and recovery reel, wherein the control unit determines the outer diameter of the roll of the processing tape recovered by the tape recovery reel based on the feed length of the tape fed by the tape feed motor and the thickness of the processing tape, and controls the torque of the recovery motor depending on the outer diameter 44 4844-2821-0313.1of the roll on the recovery reel, as claimed.
Likewise, for claims 8,10, : the prior art of record fails to show or fairly suggest an abrasive tape apparatus and process for feeding abrasive tape from a supply reel and taking up the abrasive tape on a recovery reel, the method and apparatus controlling the torque of a supply motor of a supply reel to maintain a constant tension of the tape between the supply reel and recovery reel, wherein the control unit determines the outer diameter of the roll of the processing tape of the tape supply reel based on the feed length of the tape fed by the tape feed motor and the thickness of the processing tape, and controls the torque of the supply motor depending on the outer diameter 44 4844-2821-0313.1of the roll on the supply reel, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices to control tension in an abrasive tape supply and take up mechanism of an endless band process and apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
September 1, 2021
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723